Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.      Restriction to one of the following inventions is required under 35 U.S.C. 121:     
     
I.      Claims 1-17, drawn to a coping cut machine including a workpiece platform comprising a support surface for receiving a workpiece support surface; at least one workpiece alignment member supported by the workpiece platform; and first and second rotary cutting devices, each supporting at least one knife; classified under B23d1/16.  
II.      Claims 18-25, drawn to a method for performing coping cuts on workpieces including the step of cutting an end of the workpiece with at least one knife to produce a coping cut profile of the workpiece, whereby the coping cut profile is shaped to mate with an outer surface of another workpiece; classified under A22C 17/0006.  

2.        Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, at least the 
apparatus as claimed can be used to practice another and materially different process that does not include the step of cutting an end of the workpiece with at least one knife to produce a coping cut profile of the workpiece, whereby the coping cut profile is shaped to mate with an outer surface of another workpiece.
In addition, the process as claimed can be practiced by another and materially different apparatus that does not include a workpiece platform comprising a support surface for receiving a workpiece support surface; at least one workpiece alignment member supported by the workpiece platform; and a rotary cutting device having a modular rotary cutting assembly.

3.      Upon election of Invention I (Claims 1-17) applicant must elect one of the flowing subgroups. 

     Ia.      Claim 2, drawn to a coping cut machine including a coping cut blade profile shaped to perform a coping cut on a baseboard molding workpiece; classified in class B27F1/0005.  
     Ib.      Claim 3-6, drawn to a coping cut machine including a coping cut blade profile shaped to perform a coping cut on a crown molding workpiece; classified in class B24B17/02. 
    Ic.      Claims 7-8, drawn to a coping cut machine including a motor operated to rotate a rotary cutting device bi-directionally such that the cutting device is operable to perfume a coping cut on either end of a workpiece; classified in class B23D45/003.
    Id.      Claim 10, drawn to a coping cut machine including at least one alignment member, wherein the coping machine is devoid of components above the at least one alignment member; classified in class B23D45/061.
    Ie.      Claim 12, drawn to a coping cut machine including a portable base structure positionable on a ground surface; classified in class B23D61/04.
    If.      Claim 13, drawn to a coping cut machine including at least one knife having a blade profile that is non-linear; classified in class B23D47/02.
    Ig.      Claims 15-17, drawn to a coping cut machine including a rotary cutting device having a modular rotary cutting assembly with a rotary support body and at least one knife; classified in class B23D47/04.

                  It should be noted claims 1, 9, 11 and 14 will be examined with the elected group.

4.      Upon election of Invention II (Claims 18-25) applicant must elect one of the flowing subgroups. 

     IIa.      Claim 19-20, drawn to a method of performing coping cuts on workpiece including the step of positioning a workpiece at a transverse angle relative to a rotary cutting device; classified in class B27F1/005.  
     IIb.      Claim 21-22, drawn to a method of performing coping cuts on workpiece including a step of providing a first workpiece alignment member and a second workpiece alignment member; classified in class B27B5/02.  
     IIc.      Claim 23, drawn to a method of performing coping cuts on workpiece including the step of providing a motor causing rotation of a rotary cutting device in a clockwise direction and in counterclockwise direction; classified in class B23D45/003.  
     IId.      Claim 24, drawn to a method of performing coping cuts on workpiece including the step of providing a workpiece alignment member supported by the workpiece platform, such that the coping cut machine is devoid of components above the workpiece alignment member; classified in class B23D4/06105.  
                        
                         It should be noted that claims 18 and 25 would be examined with eth elected group. 


Claim 1 link(s) inventions Ia-Ig and claim 18 links inventions IIa-IId. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s) 1 and 18.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
              The inventions are distinct, each from the other because of the following reasons:

5.       Inventions Ia-Ig are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, e.g., subcombination Ia has a separate utility such as it could be used without the above-mentioned features in inventions Ib-Ig Conversely, each one of the subcombinations Ib-Ig has a separate utility such as it could be used without the above-mentioned feature in invention Ia. See MPEP § 806.05(d).  

6.       Inventions IIa-IId are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, e.g., subcombination IIa has a separate utility such as it could be used without the above-mentioned features in inventions IIb-IId. Conversely, each one of the subcombinations IIb-IId has a separate utility such as it could be used without the above-mentioned feature in invention IIa. See MPEP § 806.05(d).  

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

            7.        Upon the election of one of the inventions I-II, applicant must further 
            elect one Species from the following Species. 
                           Species I.  Fig. 1A; 
                           Species II.  Fig. 1C 
                           Species II.  Fig. 14; and
                           Species III.  Fig. 16. 

           8.        Upon the election of Species I or Species II applicant has to elect one 
           species from each following groups of Species.                         
                           Group I
                               Species Ia.   Fig. 4; and 
                               Species Ib.   Fig. 5.
                           Group II
                                  Species Iaa.   Fig. 8; and
                                  Species Ibb.   Fig. 9. 

           The species are independent or distinct because each one of the species has 
       at least a unique feature that is not presented in other species. 
9.      Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
           In this case, the search for each individual invention may overlap but they do not coincide identically throughout. Therefore, the search for the elected invention may not be sufficient for the other non-elected inventions. Therefore, each individual invention includes a different filed of search. In addition, the text and subclass search that might be needed to look for a particular feature in one invention in not sufficient for finding another particular feature in other invention due to their divergent subject matter. In other words, each individual invention with at least a distinct feature has a separate status in the art and requires a different field of search. 
10.        Applicant is advised that the reply to this requirement to be complete must include(i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
11.        The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
12.         Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
13.       Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, it appears that claim 1 is generic.
14.       Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
15.       Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
16.     Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.     
17.         The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
   
Conclusion
18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  June 6, 2022